Mr. President, it gives me great pleasure to congratulate you upon your unanimous election to the presidency of the thirty-first session of the General Assembly. I am confident that, as an eminent representative of a friendly Asian country, you will greatly contribute to the success of this session of the General Assembly, because of your wide experience and dedication to the United Nations.
2.	I should like also to express my appreciation to the Secretary-General of the United Nations, Mr. Waldheim, for his untiring efforts in the search for a more effective role for our Organization in its efforts to achieve international peace and harmony.
3.	At the outset of almost every session of the General Assembly of the United Nations history registers new victories for the peoples of the- world-victories against colonialism and imperialism in all their manifestations. The admission of an increasing number of independent States to the United Nations is symbolic of the progressive changes that have taken place and are still taking place in the international arena since the establishment of the United Nations. We were greatly looking forward to the admission of the Socialist Republic of Viet Nam and Angola as Members of our Organization this year, and this hope could have been realized had it not been for the United States vetoes, which were not based on any logical justification. On this occasion we should like to welcome Seychelles to the United Nations.
4.	The struggle of peoples for political independence has given the United Nations its universal character by increasing its membership; but that struggle has, at the same time, brought about new challenges, because independence from the colonial yoke is not an end in itself. The aim for which millions have sacrificed their lives has always been and still remains human progress, human dignity and human freedom. The achievement of those noble objectives for which people are striving is hindered by some economic, social and even cultural problems and by the manifestations of neo-colonialism, which constitutes a real obstacle to genuine independence. The inequitable international economic relations and the undemocratic patterns of existing relations among States in which the sovereignty of the small nations is not respected and attempts are made to impose colonial values and cultures on those peoples are all clear signs of the dangers of neo-colonialism to the existing international situation.
5 Despite certain developments here and there, and particularly in the Middle East, traditional colonialism is fading away and the system of apartheid is being violently shaken in southern Africa, while zionism has been internationally condemned as yet another racist and exclusivist ideology. Since the great victories achieved by the peoples of Viet Nam, Cambodia and Laos, international imperialism has resorted to a new system-one which assigns the role of combating national liberation movements and progressive forces to local sub-imperialist Powers, which have jointly undertaken the task of consolidating its influence and domination.
6.	In our part of the world a national liberation movement, the Popular Front for the Liberation of Oman, has been struggling for genuine independence and national sovereignty since 1965. Today, it is not only facing an expatriate army and a host of international mercenaries in the pay of the Sultan but also the military intervention of a neighbouring State, which is acting as a military gendarme in our area. The People's Democratic Republic of Yemen strongly condemns all military intervention in Oman and reiterates its firm support for the just struggle of the Omani people against foreign intervention and for self-determination-a principle which we unequivocally uphold, whether it be in Oman or elsewhere in the world.

7.	In the Middle East, too, the Palestine liberation Organization [PLO] is being subjected to an unprecedented military and political assault. While expressing our increasing concern over those regrettable developments, we strongly condemn all actions designed to stifle, weaken or circumvent the political and military integrity of the PLO-for the liquidation of the PLO would be tantamount to the liquidation of the Palestinian cause as a whole. Without a strong and viable PLO any solution to the Palestine question is simply inconceivable. The warm welcome shown by the Governments of the United States and Israel to the realization of the murderous plans to annihilate the Palestinians and the progressive Arab forces is living proof of the extent of the conspiracies that aim at the liquidation of the Palestinian people and their just cause together with that of the entire Arab liberation forces. History will record that the unfolding tragedy in Lebanon has only bred more violence and instability, not peace.
8.	If the Palestine problem is the core of what is called the Middle East conflict, the PLO is the sole legitimate leadership of the Palestinian people. Without the satisfaction of the inalienable national rights of the Palestinian people, including its right to establish an independent secular State in Palestine, peace will be elusive. But without the consolidation of the PLO genuine peace will be unattainable.
9.	The recent Israeli plan for a peaceful solution of the conflict, proposed by its Foreign Minister, & indeed a mockery, when unremittingly new colonial settlements are established in the occupied territories and when the comer-stone of the Israeli policies is the increase of its immigrant population and the displacement and dispossession of the Palestinian people. Now, more than ever, it is clear that no solutions or resolutions can force Israel to withdraw from all the occupied Arab territories; neither will the national rights of the Palestinian people to self-determination and statehood be implemented unless they are backed by force. For what has been taken by force can be retrieved only by force.
10.	In southern Africa, the long and arduous struggle of the peoples of Zimbabwe, Namibia and Azania is beginning to bear fruit. The minority rebel regime in Rhodesia is staggering; Namibia is on the verge of drastic changes; and the apartheid regime in South Africa is profoundly shaken by popular revolt. No pacifying moves or delaying tactics can deprive the African peoples of Zimbabwe, Namibia and Azania of the attainment of their final goals. We salute their struggle and call for their unreserved international support.
11.	At long last, the African continent is ridding itself of the yoke of colonialism. In two areas, however, the process of decolonization should not be delayed. We call upon France to respect the national unity of the Comoros and to return the island of Mayotte. In East Africa, we look forward to the earliest independence of the territory of Djibouti, and call for the removal of all military bases or installations from that territory.
12.	In Korea, we call for the unconditional withdrawal of all foreign troops from South Korea, so that unity can be achieved by peaceful means and a unified Korea may be admitted to the United Nations.
13.	And in Cyprus, too, we call for the withdrawal of all foreign troops and bases and for the full respect of its sovereignty, territorial integrity and independence.
14.	In the Latin American continent, we salute the Cuban revolution, which is proving to the world that a small nation can resist all sorts of imperialist pressure and economic blackmail, thanks to the determination of the Cuban people and its leadership. We fully support the struggle of the people of Puerto Rico for self-determination and national independence. We also support the just demands of the people of Panama to assert their sovereignty over the Panama Canal. In Chile, we strongly condemn the Fascist junta, which is not only suppressing the heroic Chilean people but is extending its terrorism beyond its borders.
15.	At the outset of the fourth decade of the United Nations, we are faced with new problems and issues, such as the new international economic order, the law of the sea, and organized State terrorism on an international level. But some of the old problems still remain with us. Although the imminent danger of large-scale war has subsided, partly because of the policy of detente, the arms race and its qualitative destructive capacity is ever increasing. Almost simultaneously, the gap between the developed and the developing countries is widening, thus creating an unbalanced international growth, which in itself is not conducive to peace and stability. It is in this sense that the new international economic order is seen as yet another necessary condition for international security and harmony. For, without collective economic security, international peace is illusive. The new international economic order, whose guidelines were laid down by the sixth and seventh special sessions, is not only intended to redress the economic grievances of the developing nations; it is primarily an important condition for genuine international co-operation and peace.
16.	The maintenance and promotion of international peace and security is a prerequisite for progress and prosperity. Permanent peace cannot be realized through a state of no war accompanied by temporary tranquility and stability; it can be realized only when it is established on principles of justice and equality. We notice with satisfaction the easing of tension in some parts of the world; yet the continuation of foreign occupation and imperialist aggression in other parts, the arms race and the economic imbalance pose a threat to international peace and security.
17.	The People's Democratic Republic of Yemen supports all measures to curb the spiraling arms race. The declaration of the Indian Ocean as a zone of peace [resolution 2832 (XXVI)] should guarantee the security, sovereignty and independence of both the coastal and land-locked States and the reduction of huge expenditures on arms by the States of the area, thus releasing those amounts for the purpose of their economic and social development. The security of the coastal and land-locked States in the Indian Ocean is not only endangered by the establishment of foreign aggressive military bases, such as the base in Diego Garcia, but also by the expansionist ambitions of certain States in the area through their direct military interventions in the affairs of the others.
18.	The role of the United Nations in preserving international peace and security is indispensable. That role can be enhanced only when the Charter of the United Nations, its principles and its purposes are fully respected and when its resolutions are implemented. "Before we set to review the Charter, we should ask how its principles and purposes are being observed by Member States.
19.	Democratic Yemen once again reaffirms its firm support for the United Nations and its commitment to its ideals and purposes.
